Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed November 15th, 2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn.

Allowable Subject Matter
The present invention is directed toward a multiprocessor with a plurality of routing nodes associated with a plurality of hardware modules configured to receive and transmit command bundles though the routing nodes.  If the command bundle type is not associated with the hardware module or an argument for executing the bundle is not received, the bundle is transmitted to another routing node.  When a routing node determines a received command bundle is of the associated type and the arguments of the command are received, the command bundle is transmitted to the associated hardware module.  The command bundle is modified based on execution of the received command to refrain from transmitting it to a different routing node.  The closest prior arts of record are Fushimi (US 2016/0188340) and Kelem (US 2012/0126851).
The references, taken in combination, do not teach modifying a received command bundle to be executed based on execution of the received command to refrain from transmitting it to a different routing node of the multiprocessor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182